Exhibit 10.1

 

AGREEMENT REGARDING NEW EQUITY RAISE UNDER THE
MODIFIED SECOND AMENDED JOINT PLAN OF REORGANIZATION

 

THIS AGREEMENT REGARDING NEW EQUITY RAISE UNDER THE MODIFIED SECOND AMENDED
JOINT PLAN OF REORGANIZATION (the “Agreement”) is made and entered into,
effective as of April 13, 2009 (the “Effective Date”), by and among BLACK RAVEN
ENERGY, INC., a Nevada corporation (the “Company”); WEST COAST OPPORTUNITY FUND,
LLC, a Delaware limited liability company (“WCOF”); and the OFFICIAL COMMITTEE
OF UNSECURED CREDITORS APPOINTED BY THE BANKRUPTCY COURT IN THE COMPANY’S
BANKRUPTCY CASE (the “Committee”), with reference to the following facts:

 

RECITALS:

 

A.            On March 6, 2008, the Company and its subsidiaries filed a
voluntary petition for relief under Chapter 11 of the United States Bankruptcy
Code (the “Code”) in the United States Bankruptcy Court for the District of
Colorado (the “Bankruptcy Court”), which was styled as Case Number 08-12658 ABC
(the “Proceeding”).

 

B.            On January 26, 2009, the Court confirmed that certain “Modified
Second Amended Joint Plan of Reorganization filed by PRB Energy, Inc., and PRB
Oil & Gas, Inc.,” dated December 3, 2008 (the “Plan”), and the confirmation of
the Plan thereafter became effective on February 2, 2009 (the “Confirmation
Date”).

 

C.            Pursuant to the Plan:

 

(i)            The Court allowed WCOF’s claim for payment of Sixteen Million
Nine Hundred Fifty Thousand Dollars ($16,950,000) of the principal of,
prepayment fees on, interest on, attorneys’ fees and costs of collection with
respect to a secured loan from WCOF to the Company (the “Secured Loan”), as
further described in Section 3.3 of the Plan;

 

(ii)           WCOF has loaned to the Company the additional sum of One Million
Five Hundred Thousand Dollars ($1,500,000) (the “Exit Financing Facility”), as
further described in Section 5.4 of the Plan; and

 

(iii)          WCOF agreed to guarantee that the Company would raise a least
Seven Million Five Hundred Thousand Dollars ($7,500,000) of additional equity
financing (the “Additional Equity”) within 90 days following the Confirmation
Date, as further described in Section 5.5 of the Plan;

 

The parties have agreed to execute this Agreement to modify the obligations of
the parties under the Plan such that (i) WCOF is released from its obligation to
procure, provide, or guaranty any Additional Equity; (ii) WCOF shall have
certain rights and obligations with respect to the purchase of additional
securities of the Company, and (iii) the obligations of the Company with respect
to the Secured Loan and the Exit Financing Facility shall be modified as further
described below.

 

AGREEMENTS:

 

NOW, THEREFORE, the parties hereto, intending to be legally bound and to modify
the Plan as set forth below, do hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.             AGREEMENT OF PLAN.  Notwithstanding any provision of the Plan to
the contrary:

 

1.1          WAIVER OF WCOF FUNDING OBLIGATION.  The Company and the Committee
(pursuant to the power vested in the Committee by Section 5.5 of the Plan)
hereby (a) agree that WCOF shall not have any further obligation to provide or
guaranty the Company’s receipt of any of the $7,500,000 of Additional Equity
contemplated by Section 5.5 of the Plan, and (b) waive and release WCOF from all
further obligations under Section 5.5 of the Plan.

 

1.2          FURTHER FUNDING BY WCOF.  In consideration of the agreements of the
Company and the Committee set forth in Section 1.1, above, WCOF hereby agrees
that:

 

(a)           $500,000 ADDITIONAL INVESTMENT.  On or before the date that is ten
(10) Business Days after the Effective Date of this Agreement, WCOF shall
purchase one hundred sixty-six thousand six hundred sixty-seven (166,667) shares
of the Company’s common stock at a price equal to Three Dollars ($3.00) per
share, for an aggregate investment of Five Hundred Thousand Dollars ($500,000),
provided that (i) at the closing of the purchase and sale of such shares,
(A) the Company shall execute a definitive securities purchase agreement in
commercially reasonable form, including representations and warranties of the
Company that are similar to those provided by other issues of securities in
comparable transactions, and (B) the Company shall deliver such certificates,
and other documents and instruments as WCOF shall reasonably require, and
(ii) such investment shall be subject to the preemptive rights, if any, of
Holders of Class A-2, Class B-2, Class A-4, and Class B-5 Claims.

 

(b)           $3,000,000 ADDITIONAL INVESTMENT.  WCOF shall purchase shares of
Company preferred stock, Company common stock or Company convertible debt
instruments convertible into shares of Company common stock, by delivering to
the Company, at any time and from time to time prior to September 30, 2010, a
written notice specifying the security that WCOF elects to purchase and the
amount of cash that WCOF elects then to invest, provided that:

 

(i)            The purchase price per share of common stock purchased by WCOF
hereunder, and the conversion price for shares of preferred stock or convertible
debt instruments that are purchased by WCOF hereunder and are convertible into
shares of common stock, shall be Two Dollars ($2.00) per share of common stock.

 

(ii)           At the closing of the purchase and sale of securities under this
Section 1.2(b), (A) the Company shall execute a definitive securities purchase
agreement in commercially reasonable form, including representations and
warranties of the Company that are similar to those provided by other issuers of
securities in comparable transactions, and (B) the Company shall deliver such
certificates, and other documents and instruments as WCOF shall reasonably
require.

 

(iii)         Such investment shall be subject to the preemptive rights, if any,
of Holders of Class A-2, Class B-2, Class A-4, and Class B-5 Claims.

 

1.3          MODIFICATION OF WCOF LOAN TERMS.  WCOF hereby agrees that:

 

(a)           TEMPORARY REDUCTION OF INTEREST RATE.

 

(i)            RATE ADJUSTMENTS.  Interest shall accrue and be paid on the
unpaid principal of the Secured Loan and the Exit Financing Facility:

 

--------------------------------------------------------------------------------


 

(A)          At a rate of two and one-half percent per annum (2.5%) during the
period from and after the first date as of which WCOF was entitled under the
Plan to have interest accrue thereon and until the first date as of which the
Company has satisfied the “Capital Raise Condition” (as defined below) (the
first date as of which the Company has satisfied such Capital Raise Condition,
the “Interest Change Date”); and

 

(B)           At a rate of ten percent (10.0%) per annum (but not greater than
the maximum rate permitted by applicable law) during the period from and after
the Interest Change Date.

 

(ii)           CAPITAL RAISE CONDITION.  For purposes of this Section 1.3(a),
the term “Capital Raise Condition” shall mean, and such condition shall be
deemed to have been satisfied on the first date of which, the Company or any of
its subsidiaries or other affiliates (including any partnership, limited
liability company, joint venture, or other similar arrangement (e.g., any
drilling joint venture or partnership) in which the Company has a direct or
indirect interest) has received gross offering proceeds of at least Seven
Million Five Hundred Thousand Dollars ($7,500,000) in the aggregate, from any
one or more of the following sources:

 

(A)          The issuance by the Company or any of its subsidiaries or other
affiliates of additional equity or debt securities to WCOF (including but not
limited to the issuance of securities pursuant to Sections 1.2(a) and (b),
above);

 

(B)           The issuance by the Company or any of its subsidiaries or other
affiliates of equity or debt securities to persons other than WCOF; and

 

(C)           The contribution of capital, other assets, or services by any
person other than the Company to the Company, any partnership, limited liability
company, joint venture, or other similar arrangement (e.g., any drilling joint
venture or partnership) in which the Company has a direct or indirect (e.g.,
through an affiliate or subsidiary) ownership interest.

 

(b)           MATURITY DATE.

 

(i)            The due date of that certain scheduled principal payment of
$3,750,000 that was to be prepaid prior to maturity under the Secured Loan, and
the maturity date of the remainder of the principal of the Secured Loan, are
hereby extended to December 31, 2011 (as of which date the entire unpaid
principal of, all accrued and unpaid interest on, and all other accrued and
unpaid charges on the Secured Loan shall be due and payable in full).

 

(ii)           The maturity date of the Exit Financing Facility is hereby
extended until December 31, 2011 (as of which date the entire unpaid principal
of, all accrued and unpaid interest on, and all other accrued and unpaid charges
on the Exit Financing Facility shall be due and payable in full).

 

(c)           WAIVER OF PREPAYMENT PREMIUMS.  The Company at any time after the
Effective Date of this Agreement may prepay the Secured Loan or the Exit
Financing Facility without having to pay the ten percent (10%) prepayment
premium otherwise due to WCOF under the terms of the loan documents evidencing
or security such Secured Loan or Exit Financing Facility, as applicable.

 

2.             MISCELLANEOUS.  Except as expressly modified above, the Plan, the
documents and instruments evidencing and securing the Secured Loan, and the
documents and instruments evidencing the Exit Financing Facility, and the
obligations of each of the parties under the Plan and each and every other such
document, are hereby ratified and confirmed and remain in full force and
effect.  In the event of any conflict between the provisions of the Plan and
this Agreement, the provisions of this Agreement shall

 

--------------------------------------------------------------------------------


 

govern.  All capitalized terms that appear in this Agreement and are not defined
herein shall have the meaning ascribed thereto in the Plan.  This Agreement, may
be executed in counterparts, each of which shall be deemed an original and all
of which, taken together, shall be one and the same instrument, binding on each
signatory thereto.  A copy of this Agreement that is executed by a party and
delivered by that party to any other party by facsimile or email shall be
binding on the signatory to the same extent as a copy hereof containing the
signatory’s original signature.

 

[Signatures appear on the following page.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment, effective as
of the Effective Date identified above.

 

“WCOF:”

“COMPANY:”

 

 

WEST COAST OPPORTUNITY FUND, LLC, a Delaware limited liability company

BLACK RAVEN ENERGY, INC., a Nevada corporation

 

 

 

 

By

/s/ Atticus Lowe

 

By

/s/ W. F. Hayworth

 

Name: Atticus Lowe

 

Name: W. F. Hayworth

 

Title: CIO of Managing Member

 

Title: President and CEO

 

“COMMITTEE:”

 

OFFICIAL COMMITTEE OF UNSECURED CREDITORS APPOINTED BY

THE BANKRUPTCY COURT IN THE COMPANY’S BANKRUPTCY CASE

 

 

By

/s/ Barry Zelin

 

 

Name: Barry Zelin

 

 

Title:

 

 

 

 

 

 

 

By

/s/ Martin B. Bernstein

 

 

Name: Martin B. Bernstein

 

 

Title: Chairman

 

 

 

 

 

 

 

By

/s/ Rachel Bedford

 

 

Name: Rachel Bedford

 

 

Title:

 

 

 

 

 

 

 

By

/s/ Barry J. Goldstein

 

 

Name: Barry J. Goldstein

 

 

Title:

 

 

 

 

 

 

 

By

/s/ Douglas M. Polinsky

 

 

Name: Douglas M. Polinsky

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------